Burr, J.:
In March, 1905, defendant sold to plaintiffs a quantity of Bio. 1 “ unfading green ” roofing slate for export to Australia, and a- -few days afterward received the purchase price. Before the arrival of the slate at Sydney plaintiffs made a contract' for the sale thereof 'to the firm of Cary & Sons, who paid for thesame. Upon arrival, when the slates- were unloaded, they were examined by the purchasers, • *725who immediately notified plaintiffs that they were of an inferior quality to that known as Ho. 1, “ unfading green,” and that they would not accept them unless an allowance should be made on that account. Plaintiffs thereupon communicated with the defendant. There is a conflict of evidence as to what occurred at that interview. The jury have found that plaintiffs’ version thereof is correct. We do not feel called upon to interfere with their finding. At that interview this in substance occurred : Plaintiffs notified defendant that Cary & Sons refused to accept the slate unless a liberal allowance was made. Defendant stated that he was averse to making any allowance to plaintiffs in order that they might make an allowance to Cary. He thought it an excellent opportunity to teach Cary a lesson by refusing to allow him to have the slate. In other words, he advised that Cary should be called upon to either accept or reject the slate as they stood. Thereupon plaintiff said to defendant, are we to understand “ that you assume all responsibility in connection with,the rejection of these slates? In event of the slate being rejected by Cary, will you stand behind us and make good any loss which we may incur in taking, such action, and in finding a buyer afterwards for the slate?” Defendant said that he would and plaintiffs thereupon said : “ Then we understand that we are to send a message to Sydney to that effect and that hereafter we are to act to all intents and purposes as your agents in connection with these' slate?” Defendant .said that they might send the message, and thereupon they did so. Cary & Sons refused to accept the slate. Plaintiffs thereupon used their best endeavor’s to dispose of it and finally did so, but at considerable loss, to recover which this action is brought.
Defendant claims that there was no express warranty on his part that the slates in question were of the quality known as Ho. 1, “ unfading green,” and that as plaintiffs had a convenient opportunity before the goods were shipped to Australia to examine them and consented to tlieir shipment and paid for them, these acts amounted to acceptance on their part, so. that if there was any implied warranty on their part it did not survive. Without deciding, we pray concede, for the sake- of argument, that defendant’s contention in these respects is sustained. But the basis of plaintiffs’ recovery here is not a warranty either express or implied i.r connec*726tion with the sale by defendant to them. .If there was a sufficient consideration for defendant’s promise that he would make good any loss which plaintiffs might sustain if they should notify Cary & Sons that they must either accept or reject the slate as it'stood, and Cary & Sons thereafter did reject-the same, then' plaintiffs are entitled to recover, since notification and rejection were clearly established, as well as loss resulting therefrom. It constitutes a sufficient consideration to support a contract if the promisee, in return for the promise, does anything legal which he is not bound to ¡do, or refrains from doing anything which he has a right to do. (9 Cyc. 312; Hamer v. Sidway, 124 N. Y. 538 ; Wolford v. Powers, 85 Ind. 294; Earle v. Angell, 157 Mass. 294; Eaton v. Libbey, 165 id. 218; Talbott v. Stemmons, 89 Ky. 222; Devecmon v. Shaw, 69 Md. 199 ; Steele v. Steele, 75 id. 477.) At the time, when the defendant’s promise was made, plaintiffs had received from Cary & Sons the purchase price of the slate. Whether -the latter had any valid claim against them depended upon a variety of' circumstances, as, for instance, what the. quality of the slate really was ; what the nature of the contract between plaintiffs an;dl Cary & Sons was ; whether, if the latter had any claim growing out'of said contract* it had been waived ; -and, if they had any valid claim, the extent thereof was at that time unknown. Defendant,, in effect, asked plaintiffs to completely change their position, to refrain from asserting their legal rights under flieir contract of sale with Cary & Sons, and to consent that such contract might be canceled.,: It may be that defendant’s motive may be found, in his belief* as indicated in the testimony offered on the part of the plaintiffs, that in his Opinion Gary & Sons’ objections were insincere,, and that if required to do so they would take the slate as it was, or if they did not, it Could be disposed, of at a higher price and without loss.. ■ Whatever the motive may -have been, we have the promise and a complete change of position by the plaintiffs' on the strength of it. Such promise was not a naked one. Neither is there ány force in defendant’s contention that if the promise had any validity he was released therefrom by plaintiffs’ repayment of the purchase price to Cary & Sons., That was in accord with the' very tiling, which defendant asked.plaintiffs to do. Allowing Cary dc Sons to cancel the contract necessarily implied return to them of the consideration *727received therefor. Even though the defendant did not know at the date of the promise that such payment had been made, this would not affect the question. Plaintiffs did not deceive him by any fraudulent concealment or misrepresentation, and there is nothing to indicate that defendant’s conduct would have been in any way influenced by such knowledge.
The judgment and order appealed from should be affirmed, with costs.
Hirschberg, P. J., Jenks, Thomas and Carr, JJ., concurred.
Judgment and order affirmed, with costs.